Opinion issued April 6, 2015




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-15-00304-CV
                            ———————————
                IN RE AMERICAN FISHERIES, INC., Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, American Fisheries, Inc., submitted a petition for writ of mandamus

late on Saturday, April 4, 2015, which was not filed in this Court until April 6,

2015, seeking to compel the respondent trial court to vacate its order, signed on

March 24, 2015, granting the real parties in interest’s motion to strike third-party

defendant Feng Shao’s deposition, and its April 2, 2015 order denying the relator’s
motion to reconsider the March 24th order.1         With their petition, relator also

submitted an emergency motion for temporary relief late on Saturday, April 4,

2015, which was also not filed in this Court until April 6, 2015, seeking a stay of

the jury trial set for April 6, 2015, pending resolution of their petition. The Court,

having examined and considered the petition and appendix, is of the opinion that

relator has not established itself entitled to the mandamus relief sought.

      Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP.

P. 52.8(a), (d). We dismiss the emergency motion for temporary relief as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Bland, and Massengale.




1
      The underlying case is American Fisheries, Inc. v. Nat’l Honey, Inc. d/b/a
      Nat’l Commodities Co., Nat’l Honey, Inc. d/b/a NCC Group, Ltd., Jun Yang,
      individually and Lin Huang, individually, Cause No. 2013-29749, pending
      in the 157th District Court of Harris County, Texas, the Honorable Randy
      Wilson presiding.
                                          2